Citation Nr: 0408278	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Eligibility for nonservice-connected (NSC) disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
February 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The RO denied entitlement to nonservice-connected 
pension benefits.


FINDINGS OF FACT

The veteran has been incarcerated since 1985 for a felony; 
prior to his incarceration he had not established entitlement 
to payment of NSC disability pension benefits.


CONCLUSION OF LAW

The eligibility criteria for entitlement to NSC disability 
pension benefits are not met as a matter of law.  38 U.S.C.A. 
§§ 501, 5103, 5103A, 5313 (West 2002); 38 C.F.R. §§  3.159, 
3.666 (2003); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Rules and regulations.  (a) The Secretary has authority to 
prescribe all rules and regulations which are necessary or 
appropriate to carry out the laws administered by the 
Department and are consistent with those laws, including - 
(1) regulations with respect to the nature and extent of 
proof and evidence and the method of taking and furnishing 
them in order to establish the right to benefits under such 
laws; (2) the forms of application by claimants under such 
laws; (3) the methods of making investigations and medical 
examinations; and (4) the manner and form of adjudications 
and awards. 


(b) Any rule, regulation, guideline, or other published 
interpretation or order (and any amendment thereto) issued 
pursuant to the authority granted by this section or any 
other provision of this title shall contain citations to the 
particular section or sections of statutory law or other 
legal authority upon which such issuance is based.  

The citation to the authority shall appear immediately 
following each substantive provision of the issuance. (c) In 
applying section 552(a)(1) of title 5 to the Department, the 
Secretary shall ensure that subparagraphs (C), (D), and (E) 
of that section are complied with, particularly with respect 
to opinions and interpretations of the General Counsel. (d) 
The provisions of section 553 of title 5 shall apply, without 
regard to subsection (a)(2) of that section, to matters 
relating to loans, grants, or benefits under a law 
administered by the Secretary.  38 U.S.C.A. § 501.

Limitation on payment of compensation and dependency and 
indemnity compensation to persons incarcerated for conviction 
of a felony.  (a)(1) To the extent provided in subsection (d) 
of this section, any person who is entitled to compensation 
or to dependency and  indemnity compensation and who is 
incarcerated in a Federal, State, or local penal institution 
for a period in excess of sixty days for conviction of a 
felony shall not be paid such compensation or dependency and 
indemnity compensation, for the period beginning on the 
sixty-first day of such incarceration and ending on the day 
such incarceration ends, in an amount that exceeds - (A) in 
the case of a veteran with a service-connected disability 
rated at 20 percent or more, the rate of compensation  
payable under section 1114(a) of this title; or (B) in the 
case of a veteran with a service-connected disability not 
rated at 20 percent or more or in the case of a surviving 
spouse, parent, or child, one-half of the rate of 
compensation payable under section 1114(a) of this title. 

(2) The provisions of paragraph (1) of this subsection shall 
not apply with respect to any period during which a person is 
participating in a work-release program or is residing in a 
halfway house. (b)(1) All or any part of the compensation not 
paid to a veteran by reason of subsection (a) of this section 
may, as appropriate in an individual case, be apportioned 
under the same terms and conditions as are provided under 
section 5307 of this title. 
(2) All or any part of the dependency and indemnity 
compensation not paid to a surviving spouse or child by 
reason of subsection (a) of this section may, as appropriate 
in an individual case, be apportioned as follows: (A) In the 
case of dependency and indemnity compensation not paid to a 
surviving spouse, any apportionment shall be to the surviving 
child or children. (B) In the case of dependency and 
indemnity compensation not paid to a surviving child, any 
apportionment shall be to the surviving spouse or other 
surviving children, as applicable.

(3) No apportionment may be made under this subsection to or 
on behalf of any person who is incarcerated in a Federal, 
State, or local penal institution for conviction of a felony. 
(c) The Secretary shall not assign to any veteran a rating of 
total disability based on the individual unemployability of 
the veteran resulting from a service-connected disability 
during any period during which the veteran is incarcerated in 
a Federal, State, or local penal institution for conviction 
of a felony.  (d) The provisions of subsection (a) of this 
section shall apply (1) with respect to any period of 
incarceration of a person for conviction of a felony 
committed after October 7, 1980, and (2) with respect to any 
period of incarceration on or after October 1, 1980, for 
conviction of a felony of a person who on October 1, 1980, is 
incarcerated for conviction of such felony and with respect 
to whom the action granting an award of compensation or 
dependency and indemnity compensation is taken on or after 
such date. (e) For purposes of this section - (1) The term 
''compensation'' includes disability compensation payable 
under section 1151 of this title. (2) The term ''dependency 
and indemnity compensation'' means death compensation payable 
under section 1121 or 1141 of this title, death compensation 
and dependency and indemnity compensation payable under 
section 1151 of this title, and any benefit payable under 
chapter 13 of this title.  38 U.S.C.A. § 5313.

Incarcerated beneficiaries and fugitive felons--pension. If 
any individual to or for whom pension is being paid under a 
public or private law administered by the Department of 
Veterans Affairs is imprisoned in a Federal, State or local 
penal institution as the result of conviction of a felony or 
misdemeanor, such pension payments will be discontinued 
effective on the 61st day of imprisonment following 
conviction. 
The payee will be informed of his or her rights and the 
rights of dependents to payments while he or she is 
imprisoned as well as the conditions under which payments to 
him or to her may be resumed on his or her release from 
imprisonment. However, no apportionment will be made if the 
veteran or the dependent is a fugitive felon as defined in 
paragraph (e) of this section. Payments of pension authorized 
under this section will continue until notice is received by 
the Department of Veterans Affairs that the imprisonment has 
terminated. 

(a) Disability pension. Payment may be made to the spouse, 
child or children of a veteran disqualified under this 
section: (1) If the veteran continues to be eligible except 
for the provisions of this section, and (2) If the annual 
income of the spouse or child is such that death pension 
would be payable. (3) At the rate payable under the death 
pension law or the rate which the veteran was receiving at 
the time of imprisonment, whichever is less. (4) From the day 
following the date of discontinuance of payments to the 
veteran, subject to payments made to the veteran over the 
same period, if an informal claim is received within 1 year 
after notice to the veteran as required by this section and 
any necessary evidence is received within 1 year from the 
date of request; otherwise payments may not be made for any 
period prior to the date of receipt of a new informal claim. 

(b) Death pension. Payment may be made to a child or children 
where a surviving spouse or child is disqualified under this 
section: (1) If surviving spouse is disqualified to child or 
children at the rate of death pension payable if there were 
no such surviving spouse; or (2) If a child is disqualified, 
to a surviving spouse or other child or children at the rate 
of death pension payable if there were no such child, and (3) 
From the day following the date of discontinuance of payments 
to  the disqualified person, subject to payments made to that 
person over the same period if evidence of income is received 
within 1 year after date of request; otherwise payments may 
not be made for any period prior to the date of receipt of an 
informal claim. (4) The income limitation applicable to 
eligible persons will be that which would apply if the 
imprisoned person did not exist. 


(c) Resumption of pension upon release from incarceration. 
Pension will be resumed as of the day of release if notice 
(which constitutes an informal claim) is received within 1 
year following release; otherwise resumption will be 
effective the date of receipt of such notice. Where an award 
or increased award was made to any other payee based upon the 
disqualification of the veteran, surviving spouse, or child 
while in prison, such award will be reduced or discontinued 
as of date of last payment and pension will be resumed to the 
released prisoner at a rate which will be the difference, if 
any, between the total pension payable and the amount which 
was paid to the other person or persons through the date of 
last payment and thereafter the full rate. 

(d) Veteran entitled to compensation. If an imprisoned 
veteran is entitled to a lesser rate of disability 
compensation, it shall be awarded as of the 61st day of 
imprisonment in lieu of the pension the veteran was receiving 
if the veteran has neither spouse nor child. If the veteran 
has a spouse or a child, compensation will be awarded only 
after the veteran has been furnished an explanation of the 
effect of electing compensation on the amount available for 
apportionment. If the veteran then requests compensation, it 
shall be awarded from the date veteran requests the 
Department of Veterans Affairs to take such action. 

(e) Fugitive felons. (1) Pension is not payable on behalf of 
a  veteran for any period during which he or she is a 
fugitive felon. Pension or death pension is not payable on 
behalf of a dependent of a veteran for any period during 
which the veteran or the dependent is a fugitive felon. 

(2) For purposes of this section, the term fugitive felon 
means a  person who is a fugitive by reason of: (i) Fleeing 
to avoid prosecution, or custody or confinement after 
conviction for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
Federal or State law. 


(3) For purposes of paragraph (e) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law. (4) For purposes of 
paragraph (e) of this section, the term dependent means a 
spouse, surviving spouse, child, or dependent parent of a 
veteran. (Authority: 38 U.S.C. 501(a), 5313, 5313B).  
38 C.F.R. § 3.666.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 104-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).   

VA has published implementing regulations now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  The VCAA would be clearly applicable to this pending 
claim if the effective date of the new law were the sole 
consideration.  However, though seemly ubiquitous in its 
application this case presents one of the judicially 
recognized exceptions.  Here the extant law regarding 
eligibility for NSC pension benefits in general control the 
appellant's situation and no amount of assistance or 
additional notice from VA will change the outcome.  See 
generally, Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(holding that statutory interpretation questions not affected 
by enactment of VCAA).  See also Kane v. Principi, 17 Vet. 
App. 103 (2003) (extending nonapplication to regulatory 
interpretation questions).  See also Sabonis v. Brown, 6 Vet. 
App. 426 (1994). Further, appellant's counsel does not argue 
that any beneficality would result through its application.  
Williams (Shirley) v. Principi, 15 Vet. App. 189, 199 (2001) 
(en banc).  Thus with no outstanding duty to notify and/or to 
assist, the Board turns to an evaluation of the claims on the 
merits.


Eligibility for Nonservice-connected Pension

In the matter at hand, application of the law to the facts is 
dispositive and the appeal must be terminated because there 
is no entitlement under the law to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).  There is 
no dispute that the veteran is currently incarcerated and 
that he was convicted of a felony after October 1, 1980.  
Prior to his incarceration he had not established entitlement 
to NSC pension, although he had sought the benefit.  
As noted in the applicable law and regulations, the VA 
Secretary has the authority to prescribe rules necessary to 
implement the laws VA administers. 

Since the veteran had not established entitlement to NSC 
pension prior to his incarceration for a felony, there is no 
basis for eligibility until he is released.  Nor can there be 
any payment to an eligible spouse or dependent, if such 
exist, during incarceration since a prerequisite for such 
payment is that he had established continued eligibility but 
for incarceration.  In essence, entitlement would have been 
required prior to incarceration in this case.  Thus the 
applicable law as implemented by the VA Secretary precludes 
consideration of initial entitlement to NSC pension during 
his ongoing incarceration.


ORDER

Eligibility for NSC disability pension benefits is denied as 
a matter of law.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



